The controlling point of decision in this proceeding is identical with that which has been considered and determined by this court in the petition for writ of common-law certiorari in Edward P. Foley v. F. E. Armstrong, 170 So. 547,1 wherein the writ was denied and the judgment of the circuit court affirmed. See Edward P. Foley v. F. E. Armstrong (Ala.App.) 170 So. 547.1
We there held that the act creating the inferior civil court of Mobile (Local Acts of Alabama 1911, p. 274) was a valid enactment, and not violative of the Constitution of Alabama 1901. In said proceeding, as here, a decision of this question was conclusive.
We see no necessity of again expressing our views and conclusion on this question.
Upon authority of Edward P. Foley v. F. E. Armstrong, supra, the writ in this proceeding is denied.
Writ denied.
1 Ante, p. 201.